The petition by the respondent father for certification to appeal from the Appellate Court, 187 Conn.App. 804, ___ A.3d ___, is granted, limited to the following issue:"Did the Appellate Court correctly conclude that the trial court, which terminated the respondent father's parental rights based on the absence of an ongoing parent child relationship, was not required to apply the infancy exception recognized in In re Carla C., 167 Conn.App. 248, 143 A.3d 677 (2016)?"D'AURIA and MULLINS, Js., did not participate in the consideration of or decision on this petition.